DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites the limitation “HARQ-ACK”. Examiner believes such limitation should be defined for proper introduction. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 3, 4, 14, 15, 16, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US 2021/0014026), in view of Yi et al. (US 2020/0350972)
Regarding claim 1, 15, 16, Papasakellariou discloses a method of receiving, by a user equipment (UE), a downlink channel in a wireless communication system (a configuration for communication with multiple TRPs implies configuration of groups of CORESETs, or of search space sets, for PDCCH monitoring for scheduling PDSCH receptions by a UE and UE includes transceivers, a processor and memory, [0096]-[0097] and [0049] and figure 3A) the method comprising:
	receiving configuration information related to a plurality of control resource sets, wherein an index of a control resource set group associated with each control resource set is indicated based on the configuration information (the UE be configured with an index for each TRP from a set of TRPs…The index of the TRP can be linked to an index of a group of CORESETs associated with search spaces sets configured to the UE for PDCCH reception and TRP configured to the UE by the serving gNB by higher layer signaling, [0096]-[0097] and [0120] and [0142]-[0143] and [0179] and [0134]); and
	receiving (i) a first downlink channel based on a first control resource set and (ii) a second downlink channel based on a second control resource set (a configuration for communication with multiple TRPs implies configuration of groups of CORESETs or of search space sets, for PDCCH monitoring for scheduling PDSCH receptions and the UE can be configured with first search space sets for PDCCH receptions in a first group of CORESETs that provide DCI formats scheduling PDSCH receptions from a first TRP and second search space sets for PDCCH receptions in a second group of CORESETs that provide DCI formats scheduling PDSCH receptions from a second TRP, [0096]-[0097] and [0120]).
	
	Papasakellariou fails to disclose wherein, based on that the first control resource set is configured without an index of a first control resource set group associated with the first control resource set, the index of the first control resource set group is determined as a specific index which is pre-defined. However in a similar field of endeavor, Yi discloses wherein, based on that the first control resource set is configured without an index of a first control resource set group associated with the first control resource set, the index of the first control resource set group is determined as a specific index which is pre-defined (when a wireless device support multiple TRPs for a cell, if there is no TRP index or CORESET group index, the wireless device may assume that the TRP index or CORESET group index is set to zero for the corresponding configurations, [0377] and [0458]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of	having the index of a control resource set group being determined as a specific predefined indexed (such as zero), based on the control resource set being configured without an index as disclosed by YI into the method comprising a configuration for communication with multiple TRPs as disclosed by Papasakellariou in order to improve the system and provide flexible parameter configurations for UEs within a system, such as instances without an index of a control resource set group. 

	
Regarding claim 2, Papasakellariou discloses wherein the index of the first control resource set group and an index of a second control resource set group associated with the second control resource set are differently configured  (the UE be configured with an index for each TRP from a set of TRPs…The index of the TRP can be linked to an index of a group of CORESETs associated with search spaces sets configured to the UE for PDCCH reception and a TRP be defined by a group of CORESETs and two TRPs be with different TCI states, [0096]-[0097] and [0120])

Regarding claim 3, Papasakellariou discloses wherein receiving (i) the first downlink channel based on the first control resource set and (ii) the second downlink channel based on the second control resource set comprises: receiving a first physical downlink control channel (PDCCH) associated with the first control resource set and a first physical downlink shared channel (PDSCH) scheduled based on the first PDCCH; and receiving a second PDCCH associated with the second control resource set and a second PDSCH scheduled based on the second PDCCH (a configuration for communication with multiple TRPs implies configuration of groups of CORESETs or of search space sets, for PDCCH monitoring for scheduling PDSCH receptions and the UE can be configured with first search space sets for PDCCH receptions in a first group of CORESETs that provide DCI formats scheduling PDSCH receptions from a first TRP and second search space sets for PDCCH receptions in a second group of CORESETs that provide DCI formats scheduling PDSCH receptions from a second TRP, [0096]-[0097] and [0120]).

Regarding claim 4, Papasakellariou discloses: transmitting first HARQ-ACK information associated with the first downlink channel and second HARQ-ACK information associated with the second downlink channel (The PUCCH include HARQ-ACK information corresponding to PDSCH receptions from TRPs from the set of TRPs, [0097] and [0120]).
Regarding claim 14,  Papasakellariou discloses wherein the first PDCCH and the first PDSCH scheduled based on the first PDCCH are received via a first transmission and reception point, and wherein the second PDCCH and the second PDSCH scheduled based on the second PDCCH are received via a second transmission and reception point (a configuration for communication with multiple TRPs implies configuration of groups of CORESETs or of search space sets, for PDCCH monitoring for scheduling PDSCH receptions and the UE can be configured with first search space sets for PDCCH receptions in a first group of CORESETs that provide DCI formats scheduling PDSCH receptions from a first TRP and second search space sets for PDCCH receptions in a second group of CORESETs that provide DCI formats scheduling PDSCH receptions from a second TRP, [0096]-[0097] and [0120]).

Regarding claim 17, Yi discloses wherein the specific index is based on a lowest index among indices of control resource set groups associated with the plurality of control resource sets, and the lowest index is 0 (when a wireless device support multiple TRPs for a cell, if there is no TRP index or CORESET group index, the wireless device may assume that the TRP index or CORESET group index is set to zero for the corresponding configurations, [0377] and [0458]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the index of a control resource set group being determined as a specific predefined indexed (such as lowest index of zero), based on the control resource set being configured without an index as disclosed by YI into the method comprising a configuration for communication with multiple TRPs as disclosed by Papasakellariou in order to improve the system and provide flexible parameter configurations for UEs within a system, such as instances without an index of a control resource set group. 

Claim 5, 6, 8, 9, 10, 12, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Yi, in further view of Yang et al. (US 2020/0036480). 
Regarding claim 5,  Papasakellariou and Yi fail to disclose receiving information related to a feedback mode of the first HARQ-ACK information and the second HARQ-ACK information. Papasakellariou however discloses to jointly or separately provide HARQ-ACK information for PDSCH receptions from each TRP ([0177] and [0181]-[0182]). In a similar field of endeavor, Yang discloses receiving information related to a feedback mode of the first HARQ-ACK information and the second HARQ-ACK information (the UE may receive in a configuration message and select the ACK/NACK feedback mode based on information contained in the RRC message (e.g., information indicative of a joint feedback mode or a separate feedback mode), [0092] and [0088]-[0091]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept receiving information related to a feedback mode that indicates a separate or a joint mode for HARQ-ACK feedback as disclosed by Yang into the method comprising a configuration for communication with multiple TRPs as disclosed by Papasakellariou and Yi  in order to improve the system and provide the UE with the proper configuration for feedback of HARQ-ACK information. 
Regarding claim 6, Papasakellariou discloses  wherein, based on that the information related to the feedback mode indicates a separate mode, the first HARQ-ACK information is transmitted based on the first control resource set group, and the second HARQ-ACK information is transmitted based on the second control resource set group (the UE separately provide HARQ-ACK information corresponding to the TB decoding outcome to each TRP that transmitted a corresponding PDSCH to the UE, [0141] and [0155] and [0179]-[0180]).

Regarding claim 8, Papasakellariou discloses  wherein, based on that the information related to the feedback mode indicates a joint mode, the first HARQ-ACK information and the second HARQ-ACK information are concatenated to construct one HARQ-ACK information, and the one HARQ- ACK information is transmitted based on the first control resource set group or the second control resource set group (the UE is configured to jointly provide HARQ-ACK information for PDSCH receptions from each TRP in a same HARQ-ACK codebook, [0177] and [0184] and [0142]).

Regarding claim 9,  Papasakellariou discloses wherein the first PDCCH and the second PDCCH each include downlink control information (DCI), and wherein the DCI is indexed based on (i) a PDCCH related monitoring occasion, (ii) a cell index, and (iii) an index of each control resource set group (an order of DCI formats can be defined first in ascending order of TRP (CORESET group) index, then in ascending order of serving cell index, and then in ascending order of PDCCH monitoring occasion index. For example, an order of DCI formats can be defined first in ascending order of serving cell index, then in ascending order of PDCCH monitoring occasion index, and then in ascending order of TRP (CORESET group) index, [0106] and [0096]).

Regarding claim 10,  Papasakellariou  discloses wherein the DCI is indexed in an ascending order of the cell index for the same PDCCH related monitoring occasion, and then the DCI is indexed in an ascending order of an index of the PDCCH related monitoring occasion (an order of DCI formats can be defined first in ascending order of TRP (CORESET group) index, then in ascending order of serving cell index, and then in ascending order of PDCCH monitoring occasion index. For example, an order of DCI formats can be defined first in ascending order of serving cell index, then in ascending order of PDCCH monitoring occasion index, and then in ascending order of TRP (CORESET group) index, [0106] and [0096]).
Regarding claim 12, Papasakellariou discloses wherein the one HARQ-ACK information is transmitted via a physical uplink control channel (PUCCH), and wherein a resource of the PUCCH is determined based on a DCI corresponding to a last index among the DCIs (the DCI format indicates a PUCCH resource for a PUCCH transmission with HARQ-ACK information…the DCI format is a last DCI format the UE detects for a determination of a HARQ-ACK codebook, [0101] and [0105]-[0106] and [0108])
Regarding claim 13, Papasakellariou discloses wherein the DCI includes a PUCCH resource indicator (PRI) field (PUCCH resource indicator field from DCI formats, [0140] and [0172] and [0184]).
Claim 7 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Yi, in view of Yang, in further view of Qualcomm Incorporated, Multi-TRP enhancements, R1-1813442, 3GPP TSG RAN WG1 Meeting #95, hereinafter referred to as R1-1813442.
Regarding claim 7, Papasakellariou, Yi, and Yang fails to disclose wherein the first HARQ-ACK information and the second HARQ-ACK information each are TDMed (time division multiplexing) in one slot and are transmitted. R1-1813442 however discloses wherein the first HARQ-ACK information and the second HARQ-ACK information each are TDMed (time division multiplexing) in one slot and are transmitted (Option A: the HARQ-ACK PUCCHs are transmitted on different (non-overlapping) OFDM symbols in a slot, 5.1.2 and figure 9 and 5.1.1). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of multiplexing HARQ-ACK  information in a slot as  disclosed by R1-1813442 into the method comprising a configuration for communication with multiple TRPs as disclosed by Papasakellariou, Yi, and Yang  in order to improve the system and provide the UE with flexible configurations for feedback of HARQ-ACK information to reduce latency. 


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khoshnevisan et al. (US 2020/0205187) disclosing the first CORSET may be included in a first CORESET group associated with a higher layer index of 0, which may indicate that the first DCI communication is transmitted from TRP1 and the second CORESET may be included in a second CORESET group associated with a higher layer index of , which may indicate that the second DCI communication is transmitted from TRP 2 ([0081])
Takeda et al. (US 2021/0168844) disclosing a structure of the UL control channel (PUCCH) may be based on which one of the first control resource set and the second control resource set the DL control channel (PDCCH) for scheduling the DL shared channel (PDSCH) is mapped ([0199])
John Wilson et al. (US 2020/0154466) disclosing a radio resource control (RRC) message associated a CORESET with an index value (e.g., a CORESET pool index value 0 or 1 to associate the particular channel with a first TRP or a second TRP) ([0087]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473